Citation Nr: 0424780	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  98-03 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for a claimed nervous 
disorder.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1976 to April 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1996 rating decision of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The matter before the Board has been in appellate status for 
many years.  The Board apologizes to the veteran for any 
inconvenience caused by this delay.  

The Board notes that the veteran failed to report for a VA 
medical examination scheduled in May 1996.  In June 1996, 
however, the RO received a written statement from him 
explaining why he missed his appointment and requesting that 
the examination be rescheduled.  

The Board observes that in this instance, the veteran has 
offered no explanation for his failure to report for the most 
recent VA examinations scheduled in February 2004.  His 
representative asserts that the RO did not follow proper 
procedures in notifying the veteran of the scheduled 
examination.  

Due to the long pendency of this appeal, along with the 
representative's assertions, the Board concludes that the 
scheduling of a new VA psychiatric examination is warranted.  

The RO must ensure that the veteran is properly notified of 
the time a date of any newly scheduled examination, and the 
claims file must contain evidence of appropriate 
notification.  

It appears that the veteran exhibited emotional 
symptomatology in service.  He asserts that has suffered from 
emotional problems and convulsive manifestations since 
service.  The current state of the veteran's mental health is 
unclear.  

Therefore, a VA examiner must review the entire record, 
examine the veteran, and diagnose all presently manifested 
psychiatric and convulsive conditions.  The examiner must 
provide an opinion regarding the likely date of onset of the 
demonstrated disability.  

The RO must ensure that all VA psychiatric records are 
associated with the claims file.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  The RO must ensure that all VA 
psychiatric treatment records are 
associated with the claims file.  

3.  The RO must schedule a VA examination 
in connection with the claimed nervous 
disorder.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the psychiatrist prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
testing should be performed.  Based on 
his/her review of the case, the examiner 
should opine as to whether the veteran 
has current acquired psychiatric or 
convulsive disability due to disease or 
injury in service.  A rationale for all 
opinions and conclusions must be 
provided.  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Finally, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




